Wyatt, Justice.
Where, in this case, the sole question was whether or not the plaintiff had executed to the defendant a deed to certain property, delivered the deed to the defendant, and then put the unrecorded deed in the safety deposit box of the plaintiff for safe keeping, and the evidence was in sharp conflict on this question, after a verdict in favor of the defendant it was not error to deny the motion for new trial, based only on the general grounds.

Judgment affirmed.


All the Justices concur, except Atkinson, PJ., not participating.